Citation Nr: 1531043	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for seasonal rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from October 1978 to October 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for high cholesterol, continued a noncompensable (zero percent) rating for hypertension, and granted service connection for seasonal rhinitis and assigned a noncompensable rating.  In his August 2013 substantive appeal, the Veteran requested a Board hearing.  Such hearing was scheduled in March 2015; however, the Veteran failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issues of increased ratings for hypertension and seasonal rhinitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

High cholesterol is a laboratory finding, which is not a chronic disability for which VA disability benefits may be awarded; an underlying disease or injury is not identified.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014) 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.   He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  Absent any competent (medical) evidence suggesting that high cholesterol (the issue being decided herein) is a disability, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Service Connection - High Cholesterol 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has high cholesterol due to eating an unhealthy diet while in the military.  See May 2010 statement.  His STRs show borderline high cholesterol.  Postservice treatment records show that the Veteran has been found to have elevated cholesterol levels.  Specifically, a March 2006 VA treatment record notes an assessment of high cholesterol.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include an abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's post-service findings of high cholesterol levels only represent laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which the high cholesterol may be related.  Notably though, the Veteran is service-connected for hypertension.  

As high cholesterol of itself is not a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim of service connection for high cholesterol must be denied.


ORDER

Service connection for high cholesterol is denied.


REMAND

The Veteran was last examined by VA to assess his hypertension and rhinitis in June 2010 and March 2011, respectively.  Since then, the Veteran submitted a statement indicating that he is now on three types of medication for hypertension (on June 2010 VA examination, it was noted that he was only on 2 types of medication) and that due to his rhinitis, he continues to have difficulty breathing and must constantly blow his nose and sleep in a cool room to breathe.  See August 2013 statement.  Given the allegation of perceived worsening, the Board finds that contemporaneous examinations to assess the nature and severity of these disabilities are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his hypertension and rhinitis.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  Thereafter, arrange for appropriate examinations of the Veteran to assess the severity of his hypertension and seasonal rhinitis.  The entire record must be reviewed by the examiners in conjunction with the examinations.  The examiners should note the nature and severity of all pathology and symptoms.  The examiners should also specifically address the Veteran's contentions regarding his impairment due to his hypertension and rhinitis. 

3.  Then review the record and readjudicate the claims.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


